TATEL, Circuit Judge,
with whom HARRY T. EDWARDS, Chief Judge, and GARLAND, Circuit Judge, join, dissenting from the denial of rehearing en banc:
In explaining why they remain convinced that the Clean Air Act contains an unconstitutional delegation of legislative power, my colleagues merely repeat that EPA has failed to articulate a sufficiently limiting principle. See Slip Op. on Reh’g at 6-7. They then launch into a discussion of the proper remedy once a court encounters a problematic legislative delegation and conclude that “the approach of the Benzene case ... has given way to the approach of Chevron." Slip Op. on Reh’g at 8. But see supra at 14-15 (Silberman, J., dissenting from the denial of rehearing en banc); Mistretta v. United States, 488 U.S. 361, 373 n. 7, 109 S.Ct. 647, 102 L.Ed.2d 714 (1989) (“In recent years, our application of the nondelegation doctrine principally has been limited to the interpretation of statutory texts, and more particularly, to giving narrow constructions to statutory delegations that might otherwise be thought to be unconstitutional. See, e.g., [the Benzene case.]”).
The issues discussed by my colleagues have no relevance to the constitutional question we face. As I pointed out in my dissent, the Clean Air Act’s requirement that EPA set air quality standards “requisite to protect the public health” with “an adequate margin of safety” based on criteria that “accurately reflect the latest scientific knowledge” is far more specific than the sweeping statutory delegations consistently upheld by the Supreme Court for more than sixty years. 42 U.S.C. § 7409(b)(1), § 7408(a)(2). See, e.g., National Broadcasting Co. v. United States, 319 U.S. 190, 225-26, 63 S.Ct. 997, 87 L.Ed. 1344 (1943) (upholding delegation to the FCC to regulate broadcast licensing in the “public interest”); American Trucking Associations, Inc. v. EPA, 175 F.3d 1027, 1057-58 (D.C.Cir.1999) (Tatel, J., dissenting in part) (collecting cases). In language particularly relevant to the highly technical and scientific process of setting national ambient air quality standards, the Supreme Court in Mistretta said this about the nondelegation doctrine: “[0]ur jurisprudence has been driven by a practical understanding that in our increasingly complex society, replete with ever changing and more technical problems, Congress simply cannot do its job absent an ability to delegate power under broad general directives.” 488 U.S. at 372, 109 S.Ct. 647. Such extensive and unambiguous Supreme Court precedent is more than enough to sustain the Clean Air Act’s delegation of authority to the EPA. For purposes of constitutional analysis, we thus have no need to require that EPA state “a far more determinate basis for decision” beyond the intelligible principle Congress provided in the Clean Air Act. ATA, 175 F.3d at 1037. Nor have we any reason to consider what remedies might be available were we faced with a statute that failed to meet constitutional standards. Unless petitioners can persuade the Supreme Court to return to the days of Schechter Poultry, this “inferior” court has no authority to demand anything more from either EPA or Congress.
Neither American Lung Ass’n v. EPA, 134 F.3d 388 (D.C.Cir.1998), nor the Benzene case, both heavily relied upon by petitioners in their opposition to the suggestion for rehearing en banc, supports the panel’s opinion. No one in American Lung doubted the constitutionality of section 109’s directive that EPA establish NAAQS “requisite to protect the public health.” Applying the familiar arbitrary and capricious standard, we held only that the Agency, in setting the sulfur dioxide *17NAAQS, had failed adequately to explain its application of section 109. See American Lung, 134 F.3d at 392. The Benzene plurality stated nothing more than that section 3(8) of the OSHA statute implicitly requires the Agency to make a threshold finding that a substance to be regulated causes “significant risks of harm.” 448 U.S. at 641, 100 S.Ct. 2844. In support of this inference, the plurality pointed to the statute’s structure, context, and legislative history, see id. at 642-45, 100 S.Ct. 2844, adding that a broader reading “might” amount to an unconstitutional delegation, id. at 646, 100 S.Ct. 2844. The conclusion that Congress may constitutionally delegate authority to OSHA to regulate “significant” risks of harm hardly supports the panel’s holding that Congress may not constitutionally delegate authority to EPA to issue NAAQS “requisite” to protect the public health — a standard more restrictive than the one the Supreme Court derived and approved in the Benzene case.
The panel’s nondelegation holding plainly “involves a question of exceptional importance” warranting en banc review. Fed. RApp. P. 35(a). Not only did the panel depart from a half century of Supreme Court separation-of-powers jurisprudence, but in doing so, it stripped the Environmental Protection Agency of much of its ability to implement the Clean Air Act, this nation’s primary means of protecting the safety of the air breathed by hundreds of millions of people. See H.R.Rep. No. 101-490, pt. 1, at 144-45 (1990).
Before: EDWARDS, Chief Judge; WALD, SILBERMAN, WILLIAMS, GINSBURG, SENTELLE, HENDERSON, RANDOLPH, ROGERS, TATEL and GARLAND, Circuit Judges.
Circuit Judges WALD and KAREN Le-CRAFT HENDERSON did not participate in this matter.

ORDER

PER CURIAM
Upon consideration of the petitions for rehearing en banc of intervenors-respon-dents New Jersey and Massachusetts in Nos. 97-1440 and 97-1441, Citizens for Balanced Transportation, et al. in No. 97-1440 and the American Lung Association in Nos. 97-1440 and 97-1441, and the absence of a request by any member of the court for a vote, it is
ORDERED that the petitions be denied.